Dismiss and Opinion Filed June 30, 2014




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00176-CV

                               CAROL GILBERT, Appellant
                                         V.
                            MONTEREY VILLAGE APTS., Appellee

                          On Appeal from the County Court at Law No. 5
                                      Dallas County, Texas
                              Trial Court Cause No. cc-14-00454-E

                               MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lang-Miers
                                     Opinion by Justice Francis
       The clerk’s record in this case is overdue. By letter dated March 31, 2014, we informed

appellant that the County Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid or made arrangements to pay for the clerk’s record. We directed

appellant to file written verification that she had paid or made arrangements to pay for the clerk’s

record or had been found entitled to proceed without payment of costs. We cautioned appellant

that if she did not file the required documentation within ten days, we might dismiss the appeal

without further notice.

       On April 8, 2014, our correspondence was returned with the notation “RETURN TO

SENDER, ATTEMPTED - NOT KNOWN, UNABLE TO FORWARD.” Appellant has not

provided another address nor has she contacted the Court. Because we are unable to contact her
and she has not provided the required documentation or otherwise corresponded with the Court

regarding the status of the clerk’s record, we DISMISS this appeal. See TEX. R. APP. P. 37.3(b);

42.3(b), (c).




140176F.P05
                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CAROL GILBERT, Appellant                           On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-14-00176-CV         V.                      Trial Court Cause No. CC-14-00454-E.
                                                   Opinion delivered by Justice Francis,
MONTEREY VILLAGE APTS., Appellee                   Justices Bridges and Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal for want of
prosecution.

       We ORDER that appellant CAROL GILBERT pay the costs, if any, of this appeal.


Judgment entered June 30, 2014